Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/23/2022 has been entered.
 
Claim status
	Claims 1-12 are pending.
	Claims 1 and 7-9 are currently amended.

Withdrawn rejections
	The rejection of claims 1-12 under 35 USC 102(a)(1) is withdrawn in light of amendments made by the applicant.

Claim Rejections - 35 USC § 112
Indefiniteness
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites a DiGeorge-Syndrome Critical Region 14 (DGCR14) gene or a homolog of a DGCR14 gene. DGCR14 is indefinite because it is not clear if this is referring to a specific DGCR14 or if a conserved motif identifies other genes as a DGCR14. Alternatively it may be interpreted that a conserved domain is what would make a gene a homolog of a DGCR14, and therefore the metes and bounds of the limitation of the claims are unclear.
Dependent claims which fail to cure the deficiency are also rejected.

Improper Dependency
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 8-9 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
It is not clear whether the sequences recited in claims 8 and 9 are each DGCR14 genes and proteins encoded therefrom or if they are homologs thereof. Because the limitation of “a homolog of a DGCR14 gene” has been removed from claim 7, these would be improperly dependent if they are homologs. 
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Written description
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 7-11 remain rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The claims are drawn to methods of improving drought and salt resistance by introducing into a plant cell a sequence encoding any DGCR14 gene. 
The applicant claims proteins SEQ ID NO: 4, 6, 8, 10, 12, 14, 16 and 18 which share only 17.2%, 16.9%, 16.7%, 16.9%, 16.7%, 16.6%, 69.7% and 65.1% identity with 508 amino acid-long, SEQ ID NO: 2, respectively. SEQ ID NO: 2 was elected by the applicant and is defined as Arabidopsis thaliana DGCR141 [0021]. 
The applicant has described expressing Arabidopsis DGCR14I (AT3G07790) and human DGCR14/ESS2 each in a dgcr14I T-DNA insertional mutant. The applicant described comparing these overexpression lines against a dgcr14I T-DNA insertional mutant and Col-0 in salinity stress conditions. The applicant described an increased survival rate for seedings of the overexpression lines compared to the T-DNA insertional mutant line and Col-0 (pages 20-23, Example 1; Figure 4 A). 
The applicant has described observing four amino acids conserved between 500 DCGR14 protein orthologs. Three out of four of the amino acids are adjacent (TWG) and all four are present in both Arabidopsis DCGR14I (aa364-366; P372) and human DCGR14/ESS2 (aa317- 319; P325) proteins. The applicant described observation that replacing each of the four residues with a K amino acid modified the localization patterns of the proteins. 
The applicant has not observed that modifying the putative domain precludes expression of the gene and conferring salinity tolerance. The applicant has not described the putative domain conferring salinity tolerance. Further, the applicant has not claimed that the domain must be conserved. 
The Specification does not cure this deficiency by describing a representative number of species over the full scope of the claims. Hence, the Applicant has not, in fact, described a nucleic acid or amino acid sequences across the wide range encompassed by the claimed sequences providing salt or drought tolerance. Therefore, given the lack of written description in the specification with regard to the structural and functional characteristics of the claimed compositions, Applicant does not appear to have been in possession of the claimed genus at the time this application was filed.

Applicant’s arguments regarding the rejection under 35 USC 112(a) for failing to comply with the written description requirement
	Regarding the rejection of claims 7-11 under 35 USC 112(a), for failing to comply with the written description rejection, the applicant argued that the narrower requirements of the claims, having removed the broadness of sequences with up to 90% identity with the claimed sequences and homologs of the claimed sequences, that the rejection of record is moot. 
This argument has been fully considered but it is not persuasive. The claimed amino acid sequences share as little as 16.6% identity with SEQ ID NO: 2. While the applicant described a conserved domain, the applicant has not described that modifying the domain precludes expression of the gene and conferring salinity tolerance, nor that modifications to as much at 83.4% of the sequence in loci other than the domain would fail to preclude the claimed phenotype. Further, the applicant has not claimed that the domain must be conserved. 
Scope of Enablement- How to use
Claims 1-6 and 12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for using the products comprising a nucleic acid of SEQ ID NO: 1 that encodes a polypeptide of SEQ ID NO: 2, does not provide enablement for using products comprising a nucleic acid of SEQ ID NO: 1, encoding SEQ ID NO: 2 that is not able to confer the associated phenotype of salinity tolerance. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims. 
The claimed invention is not supported by an enabling disclosure taking into account the Wands factors. In re Wands, 858/F.2d 731, 8 USPQ2d 1400 (Fed. Cir. 1988).  In re Wands lists a number of factors for determining whether or not undue experimentation would be required by one skilled in the art to make and/or use the invention.  These factors are: the quantity of experimentation necessary, the amount of direction or guidance presented, the presence or absence of working examples of the invention, the nature of the invention, the state of the prior art, the relative skill of those in the art, the predictability or unpredictability of the art, and the breadth of the claim.
Claim 1 is broadly drawn to a genetically modified plant, plant cell or plant tissue comprising an exogenous nucleic acid comprising a DGCR14 gene or homolog. Claim 2 is broadly drawn to the nucleic acid comprising a sequence with at least 90% identity to a nucleic acid sequence SEQ ID NO: 1, 3, 5, 7, 9, 11, 13, 15 or 17. Claim 3 is broadly drawn to the nucleic acid encoding a polypeptide with at least 90% identity to SEQ ID NO: 2, 4, 6, 8, 10, 12, 14, 16 or 18.  Claims 4 is broadly drawn to the product of claim 1 wherein the exogenous nucleic acid is stably integrated into the plant genome. Claim 5 is drawn to the genetically modified plant of claim 1 wherein the plant is a monocot or dicot. Claims 6 and 12 are drawn to the genetically modified plant of claim 1 wherein the plant is from one of several genera. 
These claims do not require the exogenous nucleic acid comprising a DGCR14 to confer any useful phenotype to a plant of the polypeptide encoded by said DNA has any function whatsoever.
The applicant has described expressing Arabidopsis DGCR14I (AT3G07790) and human DGCR14/ESS2 each in a dgcr14I T-DNA insertional mutant. The applicant described comparing these overexpression lines against a dgcr14I T-DNA insertional mutant and Col-0 in salinity stress conditions. The applicant described an increased survival rate for seedings of the overexpression lines compared to the T-DNA insertional mutant line and Col-0 (pages 20-23, Example 1; Figure 4 A). 
Applicants do not teach how one of skill in the art could use any of the products that comprise a nucleic acid comprising DGCR14 that does not result in salinity tolerance.
It is not clear that every DGCR14 would be expected to confer salinity tolerance. If each does not, then it is not clear what function it would have.
The state-of-the-art is such that one of skill in the art cannot predict how one of skill in the art could use any of the products that comprise a nucleic acid comprising a DGCR14, a homolog thereof, a nucleic acid with 90% identity to SEQ ID NO: 1 or a DNA encoding a polypeptide with as little as 90% identity to SEQ ID NO: 2 wherein the polypeptide encoded by the DNA is non-functional. Guo et al 2004 (PNAS 101: p. 9205-9210) teach that function cannot be predicted from sequence alone, and even a single nucleotide change can abolish or alter function of a protein. Guo et al finds an inactivation probability for each amino acid change of a specific protein to be 34% (p.9209, last paragraph), though this number differs for all proteins. In fact, the inactivation probability for a specific protein cannot easily be predicted from sequence or structure alone. Given this, there is a high likelihood that allowing 20% of the amino acids of the 508 residue-long sequence of SEQ ID NO: 2, which would be 101 amino acids, could lead to a functional change in the protein.
Given the lack of guidance in the instant specification, undue trial and error experimentation would have been required for one of ordinary skill in the art to use the claimed invention throughout the broad scope of the claims.
Therefore, given the breadth of the claims; the lack of guidance and working examples; the unpredictability in the art; and the state-of-the-art as discussed above, undue experimentation would have been required to practice the claimed invention, and therefore the invention is not enabled throughout the broad scope of the claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12 remain rejected under 35 U.S.C. 103 as being unpatentable over Duan (Duan and Cai. "OsLEA3-2, an Abiotic Stress Induced Gene of Rice Plays a Key Role in Salt and Drought Tolerance". PLOS One. 7(9):1-11. 2012) in view of Zapata (Zapata et al. Proc Natl Acad Sci USA. 113(28):E4052-60. 2016) and Kilian (Kilian et al. Plant Journal. 50:347-83. 2007).
	Claims 1-3 are drawn to a genetically modified plant, plant cell or plant tissue wherein an exogenous nucleic acid comprising a DGCR14 gene is expressed in a plant, wherein the nucleic acid comprises a sequence with at least 90% sequence identity to SEQ ID NO: 1, wherein the nucleic acid encodes a protein with at least 90% sequence identity to SEQ ID NO: 2. The Applicant discloses that SEQ ID NO: 1 is DGCR14 gene from Arabidopsis thaliana and SEQ ID NO: 2 is the DGCR14 protein from Arabidopsis thaliana (page 14, Table 1). 
	Claim 4 is drawn to the genetically modified plant, plant cell or plant tissue of claim 1, wherein the exogenous nucleic acid is stably integrated into the plant genome. 
Claim 5 is drawn to the product of claim 1 wherein the plant is a monocot or a dicot. 
Claim 6 is drawn to the product of claim 1 wherein the plant is from genus Arabidopsis. 
Claim 7 is drawn to expressing an exogenous nucleic acid encoding a DGCR14 gene in a plant; the preamble recites that claim 7 is a method of improving drought and salt resistance in a plant, plant cell or plant tissue. For the purpose of this rejection, the preamble is interpreted as having patentable weight.
Claim 8 is drawn to the method of claim 7 wherein the nucleic acid comprises SEQ ID NO: 1. 
Claim 9 is drawn to the method of claim 7, wherein the nucleic acid encodes a protein SEQ ID NO: 2. The Applicant discloses that SEQ ID NO: 1 is DGCR14 gene from Arabidopsis thaliana and SEQ ID NO: 2 is the DGCR14 protein from Arabidopsis thaliana (page 14, Table 1). 
Claim 10 is drawn to the method of claim 7, wherein the exogenous nucleic acid is stably integrated into the plant genome. 
Claim 11 is drawn to the method of claim 7, wherein the plant is a monocot or a dicot. 
Claim 12 is drawn to the method of claim 7, wherein the plant is from genus Arabidopsis. 
Duan teaches that OsLEA3-2 expression is induced when a plant is exposed to abiotic stress, but not under normal conditions (page 3, left column, paragraph 4).  Duan teaches that this observation led to overexpressing OsLEA3-2 in plants and observing the transgenic plants to be more resistant to salt stress than non-transformed control lines (page 5, left column, paragraph 2). 
Duan does not teach that DGCR-14 is associated with salt and drought resistance nor a plant modified to express a DGCR-14 gene with at least 90% sequence identity to SEQ ID NO: 2.
Kilian teaches that AT3G07790, also known as DGCR14-like protein, was known to express response to abiotic stress conditions including salt and drought. See diagram below. The diagram is reliant on color differences to demonstrate quantitative expression; it is noted that in the illustrations for drought and salt stress, for at least the 24-hour time point in each, the plant illustration colored redder than the control plant illustration. Killian data and diagram were obtained via Arabidopsis.org. Killian does not readily disclose the sequence of AT3G07790.


    PNG
    media_image1.png
    494
    585
    media_image1.png
    Greyscale

	 
Zapata teaches the protein encoded by locus AT3G07790 has 100% identity to instantly claimed SEQ ID NO: 2. See alignment below. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to substitute the OsLEA3-2 gene taught by Duan with the DGCR-14 gene of Zapata because Killian teaches that the DGCR-14 gene was known to be expressed when plants are exposed to both salt and drought conditions. One would have the reasonable expectation that a gene which is expressed under abiotic stress conditions would confer abiotic stress resistance; thus, one would expect a plant transformed to express the protein taught by Zapata to have improved drought and salt resistance.
A0A384L8Q6_ARATH
ID   A0A384L8Q6_ARATH        Unreviewed;       508 AA.
AC   A0A384L8Q6;
DT   07-NOV-2018, integrated into UniProtKB/TrEMBL.
DT   07-NOV-2018, sequence version 1.
DT   02-JUN-2021, entry version 16.
DE   SubName: Full=(thale cress) hypothetical protein {ECO:0000313|EMBL:CAD5322403.1};
GN   OrderedLocusNames=At3g07790 {ECO:0000313|Araport:AT3G07790},
GN   AXX17_At3g07790 {ECO:0000313|EMBL:OAP06685.1};
GN   ORFNames=AN1_LOCUS12117 {ECO:0000313|EMBL:VYS56665.1},
GN   AT9943_LOCUS10415 {ECO:0000313|EMBL:CAD5322403.1}, C24_LOCUS11948
GN   {ECO:0000313|EMBL:CAA0381707.1};
OS   Arabidopsis thaliana (Mouse-ear cress).
OC   Eukaryota; Viridiplantae; Streptophyta; Embryophyta; Tracheophyta;
OC   Spermatophyta; Magnoliopsida; eudicotyledons; Gunneridae; Pentapetalae;
OC   rosids; malvids; Brassicales; Brassicaceae; Camelineae; Arabidopsis.
OX   NCBI_TaxID=3702 {ECO:0000313|EMBL:OAP06685.1, ECO:0000313|Proteomes:UP000078284};
RN   [1] {ECO:0000313|Proteomes:UP000078284}
RP   NUCLEOTIDE SEQUENCE [LARGE SCALE GENOMIC DNA].
RC   STRAIN=cv. Landsberg erecta {ECO:0000313|Proteomes:UP000078284};
RX   PubMed=27354520; DOI=10.1073/pnas.1607532113;
RA   Zapata L., Ding J., Willing E.M., Hartwig B., Bezdan D., Jiao W.B.,
RA   Patel V., Velikkakam James G., Koornneef M., Ossowski S., Schneeberger K.;
RT   "Chromosome-level assembly of Arabidopsis thaliana Ler reveals the extent
RT   of translocation and inversion polymorphisms.";
RL   Proc. Natl. Acad. Sci. U.S.A. 113:E4052-E4060(2016).
RN   [2] {ECO:0000313|EMBL:OAP06685.1}
RP   NUCLEOTIDE SEQUENCE [LARGE SCALE GENOMIC DNA].
RC   TISSUE=Leaf {ECO:0000313|EMBL:OAP06685.1};
RA   Zapata L., Schneeberger K., Ossowski S.;
RT   "Full-length assembly of Arabidopsis thaliana Ler reveals the complement of
RT   translocations and inversions.";
RL   Submitted (MAR-2016) to the EMBL/GenBank/DDBJ databases.
RN   [3] {ECO:0000313|EMBL:CAA0381707.1, ECO:0000313|Proteomes:UP000434276}
RP   NUCLEOTIDE SEQUENCE [LARGE SCALE GENOMIC DNA].
RC   STRAIN=cv. An-1 {ECO:0000313|Proteomes:UP000426265}, and cv. C24
RC   {ECO:0000313|Proteomes:UP000434276};
RA   Jiao W.-B., Schneeberger K.;
RL   Submitted (DEC-2019) to the EMBL/GenBank/DDBJ databases.
RN   [4] {ECO:0000313|EMBL:CAD5322403.1, ECO:0000313|Proteomes:UP000516314}
RP   NUCLEOTIDE SEQUENCE [LARGE SCALE GENOMIC DNA].
RA   Ashkenazy H.;
RL   Submitted (SEP-2020) to the EMBL/GenBank/DDBJ databases.
CC   -!- SUBCELLULAR LOCATION: Nucleus {ECO:0000256|ARBA:ARBA00004123}.
CC   -!- SIMILARITY: Belongs to the ESS2 family.
CC       {ECO:0000256|ARBA:ARBA00009072}.
CC   ---------------------------------------------------------------------------
CC   Copyrighted by the UniProt Consortium, see https://www.uniprot.org/terms
CC   Distributed under the Creative Commons Attribution (CC BY 4.0) License
CC   ---------------------------------------------------------------------------
DR   EMBL; CACSHJ010000089; CAA0381707.1; -; Genomic_DNA.
DR   EMBL; LR881468; CAD5322403.1; -; Genomic_DNA.
DR   EMBL; LUHQ01000003; OAP06685.1; -; Genomic_DNA.
DR   EMBL; CACRSJ010000106; VYS56665.1; -; Genomic_DNA.
DR   RefSeq; NP_187436.1; NM_111658.4.
DR   EnsemblPlants; AT3G07790.1; AT3G07790.1; AT3G07790.
DR   GeneID; 819970; -.
DR   Gramene; AT3G07790.1; AT3G07790.1; AT3G07790.
DR   KEGG; ath:AT3G07790; -.
DR   Araport; AT3G07790; -.
DR   OMA; PFANEEG; -.
DR   Proteomes; UP000078284; Chromosome 3.
DR   Proteomes; UP000426265; Unassembled WGS sequence.
DR   Proteomes; UP000434276; Unassembled WGS sequence.
DR   Proteomes; UP000516314; Chromosome 3.
DR   GO; GO:0005634; C:nucleus; IEA:UniProtKB-SubCell.
DR   InterPro; IPR019148; Nuclear_protein_DGCR14_ESS-2.
DR   PANTHER; PTHR12940; PTHR12940; 1.
DR   Pfam; PF09751; Es2; 1.
PE   3: Inferred from homology;
KW   Nucleus {ECO:0000256|ARBA:ARBA00023242}.
FT   REGION          1..42
FT                   /note="Disordered"
FT                   /evidence="ECO:0000256|SAM:MobiDB-lite"
FT   REGION          103..122
FT                   /note="Disordered"
FT                   /evidence="ECO:0000256|SAM:MobiDB-lite"
FT   REGION          129..154
FT                   /note="Disordered"
FT                   /evidence="ECO:0000256|SAM:MobiDB-lite"
FT   REGION          304..325
FT                   /note="Disordered"
FT                   /evidence="ECO:0000256|SAM:MobiDB-lite"
FT   REGION          383..508
FT                   /note="Disordered"
FT                   /evidence="ECO:0000256|SAM:MobiDB-lite"
FT   COMPBIAS        7..36
FT                   /note="Polar residues"
FT                   /evidence="ECO:0000256|SAM:MobiDB-lite"
FT   COMPBIAS        310..325
FT                   /note="Basic and acidic residues"
FT                   /evidence="ECO:0000256|SAM:MobiDB-lite"
FT   COMPBIAS        404..422
FT                   /note="Basic and acidic residues"
FT                   /evidence="ECO:0000256|SAM:MobiDB-lite"
SQ   SEQUENCE   508 AA;  56811 MW;  395DFC2F5E5BFE85 CRC64;

  Query Match             100.0%;  Score 2651;  DB 66;  Length 508;
  Best Local Similarity   100.0%;  
  Matches  508;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 MFLSPGHSPRQISSPSPSSYSDDTLRSTPRSSSSEIIPRNPRKRMRVLDEDAYVEAIEKI 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 MFLSPGHSPRQISSPSPSSYSDDTLRSTPRSSSSEIIPRNPRKRMRVLDEDAYVEAIEKI 60

Qy         61 IERDYFPDITKLRDRLDWIQAVKTRDPIQIRDAQLKIIERRGKKANHHVGDTEGKTQTPG 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 IERDYFPDITKLRDRLDWIQAVKTRDPIQIRDAQLKIIERRGKKANHHVGDTEGKTQTPG 120

Qy        121 STFLRNFTPLDEFDGKTPRTPGVSGREFHGVEVDAGDGDEDIDLNLSLDEFFRRYTSEDN 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 STFLRNFTPLDEFDGKTPRTPGVSGREFHGVEVDAGDGDEDIDLNLSLDEFFRRYTSEDN 180

Qy        181 ESFSKILEKVNRKKKEKYGFLLEGEKEDGKSIEDVKRDRITDGYGTSDQPPSTLEGWKYT 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        181 ESFSKILEKVNRKKKEKYGFLLEGEKEDGKSIEDVKRDRITDGYGTSDQPPSTLEGWKYT 240

Qy        241 AKNLLMYHPADRGEAPLTEAERAVRLLGLTKEIVKGNTRFHGKTMDSRPREDGSVEILYT 300
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        241 AKNLLMYHPADRGEAPLTEAERAVRLLGLTKEIVKGNTRFHGKTMDSRPREDGSVEILYT 300

Qy        301 PIAGSSPMHISGRDRDKSKRYDLDDLRKTPNPFYVESDKRADNGYSFVRTPSPAPGLDES 360
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        301 PIAGSSPMHISGRDRDKSKRYDLDDLRKTPNPFYVESDKRADNGYSFVRTPSPAPGLDES 360

Qy        361 PFITWGEIDGTPMRLDLEDTPIDIGGSADGPHYNIPSAPPRDVRAHSLSRDASRKLRERS 420
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        361 PFITWGEIDGTPMRLDLEDTPIDIGGSADGPHYNIPSAPPRDVRAHSLSRDASRKLRERS 420

Qy        421 NSMFKKPPLPSPHRSGSASPNVRTLSPAAQKFFRKAIA KSSSTVDESLRASYRGASPRGA 480
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        421 NSMFKKPPLPSPHRSGSASPNVRTLSPAAQKFFRKAIA KSSSTVDESLRASYRGASPRGA 480

Qy        481 SPGAVTPKSVRSISRFGKDGTSSETRSP 508
              ||||||||||||||||||||||||||||
Db        481 SPGAVTPKSVRSISRFGKDGTSSETRSP 508

Applicant’s arguments regarding rejection under 35 USC 103
Regarding the rejection of claims 1-12 under 35 USC 103, the applicant argues that Zapata is not the correct reference because it does not recite the protein encoded by locus AT3G07790 in the publication itself. The applicant requested the database to be cited which provided that Zapata had disclosed AT3G07790. 
This argument has been fully considered but it is not persuasive. The search result ACJA384L1W6_ARATH was provided in the Final Rejection as it is provided again in the present action. The database that had been searched to provide this information is UNIPROT via the USPTO ABSS tool used by examiners. 
The applicant argues that Kilian does not teach DGCR-14 associated stress resistance nor DGCR-14, AT3G07790, nor any related genes. The applicant argues that the Arabidopsis information resource (TAIR) is the resource that provides Kilian had taught AT3G07790, but TAIR was not cited. 
This argument has been fully considered but it is not persuasive. While it is the TAIR page which was used to access the figure, it was Kilian which had provided the teaching relating to the protein according to the TAIR page. Similarly, when a sequence is disclosed by a reference in NCBI, the sequence is not always explicitly written within the publication but has been disclosed and can be searched and accessed via NCBI, which discloses the association of the sequence with that reference. 
The applicant argues that Kilian does not teach AT3G07790 or DGCR14 is associated with drought or salinity stress. 
This argument has been fully considered but it is not persuasive. The diagram accessed via TAIR provides that Kilian teaches AT3G07790, also known as DGCR14-like protein, was known to express response to abiotic stress conditions including salt and drought.
 The applicant argues that there is no connection between OsLEA3-2, as taught by Duan, with DGCR-14.  
This argument has been fully considered but it is not persuasive. Duan teaches transgenic expression of OsLEA3-2 increased salinity-tolerance (page 5, left column, paragraph 2). The diagram accessed via TAIR provides that Killian teaches AT3G07790 was known to express in response to salt-stress conditions. Because AT3G07790 was known to express in response to salt stress, it would have been obvious to substitute expression of this sequence for OsLEA3-2 as taught by Duan with the expectation of increased resistance to salt stress. 
The applicant argues that Kilian shows an extremely large number of genes upregulated due to drought and salinity stress i.e., 325 genes were upregulated 30 minutes after inducing drought stress and 1692 genes were upregulated 6 hours after inducing drought stress. The applicant agues that there is no reason a person of ordinary skill in the art would have selected the DGCR-14 gene from the number of genes studied by Kilian. 
This argument has been fully considered but it is not persuasive. DGCR-14 being among many potential genes does not mean it wouldn’t have been obvious to try for one of ordinary skill in the art. The diagram accessed via TAIR provides that Killian taught DGCR-14 was known to be expressed in response to salt and drought tolerance. Therefore, it would have been obvious to one of ordinary skill in the art to try upregulating the gene with the expectation of improved drought or salinity tolerance.

Conclusion
Claims 1-12 remain rejected.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID R BYRNES whose telephone number is (571)270-3935. The examiner can normally be reached 9:00 - 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joe Zhou can be reached on (571) 272-0724. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DAVID R BYRNES/Examiner, Art Unit 1662                                                                                                                                                                                                         
/MATTHEW R KEOGH/Primary Examiner, Art Unit 1663